Exhibit 10.1

 

Gorin/Knutson

 

MFA FINANCIAL, INC.

EQUITY COMPENSATION PLAN

 

PHANTOM SHARE AWARD AGREEMENT

(PERFORMANCE BASED VESTING)

 

AGREEMENT, dated as of the      day of           , 20   (the “Grant Date”), by
and between MFA Financial, Inc., a Maryland corporation (the “Company”), and
                (the “Grantee”).

 

WHEREAS, the Company maintains the MFA Financial, Inc. Equity Compensation Plan,
as it may be amended from time to time (the “Plan”) (capitalized terms used but
not defined herein shall have the respective meanings ascribed thereto by the
Plan);

 

WHEREAS, the Grantee, as an employee of the Company, is an Eligible Person;

 

WHEREAS, the Company and the Grantee entered into that certain Employment
Agreement, dated November 4, 2016 (the “Employment Agreement”); and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant Phantom Shares to the Grantee subject to
the terms and conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Grant of Phantom Shares.

 

The target amount of Phantom Shares granted pursuant to this Agreement is
        Phantom Shares (the “Target Amount”); provided that the Grantee has the
opportunity to earn up to         [2X] Phantom Shares (the “Maximum Amount”)
based upon achievement of performance goals and the terms and conditions
described herein. As further described herein, 50% of the Target Amount (the
“Absolute TSR Target Shares”) will vest based on the Company’s total shareholder
return for a three-year period, and 50% of the Target Amount (the “Relative TSR
Target Shares”) will vest based on the Company’s total shareholder return
compared to the total shareholder return of the peer group companies listed on
Appendix 1 to Exhibit A attached hereto (the “Peer Group Companies”) for a
three-year period.

 

The Phantom Shares are subject to the terms and conditions of this Agreement and
are also subject to the provisions of the Plan.  The Plan is hereby incorporated
by reference as though set forth herein in its entirety.

 

2.                                      Vesting.

 

(a)                                 Subject to paragraph 2(b), the number of
Phantom Shares that shall vest on December 31, 20   (the “Vesting Date”), if
any, shall be calculated in accordance with Exhibit A attached hereto based upon
the achievement of the performance goals set forth on Exhibit A (the
“Performance Goals”) during the period beginning on January 1, 20   and ending
on December

 

--------------------------------------------------------------------------------


 

31, 20   (the “TSR Performance Period”); provided that, to the extent that any
fractional Shares result, the number of Phantom Shares that vest on the Vesting
Date shall be rounded down to the nearest whole share.  Any Phantom Shares that
do not vest on the Vesting Date shall be forfeited.

 

(b)                                 Except as otherwise provided in this
paragraph 2, if the Grantee experiences a Termination of Service for any reason
prior to the Vesting Date, the Phantom Shares shall, with no further action, be
forfeited and cease to be outstanding as of the Grantee’s Termination of
Service.

 

(c)                                  The following terms shall apply in the
event of a Termination of Service:

 

(i)                                     In the event that, prior to the Vesting
Date, the Grantee experiences a Termination of Service by the Company without
Cause (as defined in the Employment Agreement) or a Termination of Service by
the Grantee for Good Reason (as defined in the Employment Agreement), then,
subject to Section 5(k) of the Employment Agreement relating to execution of a
release, the Grantee shall vest in a pro-rata portion of the Phantom Shares as
of the Vesting Date.  The pro-rata portion shall be calculated as the number of
Phantom Shares that would have vested on the Vesting Date based upon achievement
of the Performance Goals if the Grantee remained employed through the Vesting
Date, multiplied by a fraction, (x) the numerator of which is the number of days
in the TSR Performance Period that elapse through the anniversary of the Grant
Date that immediately follows the Grantee’s Termination of Service (but not
beyond December 31, 20  ) and (y) the denominator of which is 1,095 [assumes
three-year performance period].

 

(ii)                                  In the event that, prior to the Vesting
Date, the Grantee experiences a Termination of Service on account of the
Grantee’s death or Disability (as defined in the Employment Agreement), then the
number of Phantom Shares that shall vest, if any, on the Vesting Date shall be
the number of Phantom Shares that would have vested on the Vesting Date based
upon achievement of the Performance Goals if the Grantee remained employed
through the Vesting Date; provided that, such vesting shall be subject to
Section 5(k) of the Employment Agreement relating to execution of a release, if
the Grantee experiences a Termination of Service on account of the Grantee’s
Disability.

 

(iii)                               Notwithstanding the foregoing, in the event
that, prior to the Vesting Date, the Grantee experiences a Termination of
Service by the Company without Cause, a Termination of Service by the Grantee
for Good Reason, or a Termination of Service on account of the Grantee’s death
or Disability, in each case within 12 months following a Change of Control,
then, subject to Section 5(k) of the Employment Agreement relating to execution
of a release (other than in the case of the Grantee’s death), the Target Amount
of Phantom Shares shall become fully vested as of the Grantee’s termination date
and all other Phantom Shares shall be forfeited by the Grantee and cease to be
outstanding.

 

(d)                                 Any Phantom Shares that do not vest as of
the Vesting Date shall, with no further action, be forfeited and cease to be
outstanding as of the Vesting Date.

 

3.                                      Dividend Equivalents

 

(a)                                 With respect to each outstanding Phantom
Share that vests in accordance with paragraph 2 and Exhibit A, the Grantee shall
have the right to receive an amount equal to the cash dividend distributions
declared in the ordinary course on a share (“Share”) of Common Stock of the

 

2

--------------------------------------------------------------------------------


 

Company (each, a “Dividend Payment”) during the TSR Performance Period as set
forth in this paragraph 3.

 

(b)                                 Any such Dividend Payments shall only be
payable with respect to Phantom Shares that vest and shall be paid in the form
of additional Shares at the time Phantom Shares are settled pursuant to
paragraph 4.  At such time, the Grantee shall receive additional Shares with an
aggregate value (determined as described below) equal to the aggregate value of
the Dividend Payments declared during the TSR Performance Period with respect to
the number of Shares equal to the number of vested Phantom Shares.

 

(c)                                  The number of additional Shares to be
distributed pursuant to sub-paragraph (b) shall be calculated as follows: 
(i) the accumulated Dividend Payments declared during the TSR Performance
Period, multiplied by (ii) the number of Shares to be distributed with respect
to the vested Phantom Shares, divided by (iii) the per Share stock price of
Common Stock on December 31, 20  , or if distribution occurs pursuant to
paragraph 2(c)(iii) above, on the date of Termination of Service, rounded down
to the nearest whole share.

 

4.                                      Settlement.

 

Each vested and outstanding Phantom Share shall be settled in one Share within
30 days of the date on which such Phantom Share vests as set forth in paragraph
2 above (the “Settlement Date”).  To the extent such payment is required to be
delayed six months pursuant to the rules of Section 409A of the Code related to
“specified employees,” such payment shall not be made before the date which is
six months after the date of Termination of Service.  Any delayed payment shall
be made to the Grantee on the first day of the seventh month following the
Grantee’s Termination of Service (or within 30 days following the Grantee’s
death, if earlier).

 

5.                                      Miscellaneous.

 

(a)        The value of a Phantom Share may decrease depending upon the Fair
Market Value of a Share from time to time. Neither the Company nor the
Committee, nor any other party associated with the Plan, shall be held liable
for any decrease in the value of the Phantom Shares. If the value of such
Phantom Shares decrease, there will be a decrease in the underlying value of
what is distributed to the Grantee under the Plan and this Agreement.

 

(b)       With respect to this Agreement, (i) the Phantom Shares are bookkeeping
entries and the Grantee shall not have any rights of a shareholder with respect
to Common Stock unless and until the Phantom Shares vest and are settled by the
issuance of such Shares of Common Stock, (ii) the obligations of the Company
under the Plan are unsecured and constitute a commitment by the Company to make
benefit payments in the future, (iii) to the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of any general unsecured creditor of the Company,
(iv) all payments under the Plan (including distributions of Shares) shall be
paid from the general funds of the Company and (v) no special or separate fund
shall be established or other segregation of assets made to assure such payments
(except that the Company may in its discretion establish a bookkeeping reserve
to meet its obligations under the Plan). The award of Phantom Shares is intended
to be an arrangement that is unfunded for tax purposes and for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended.

 

3

--------------------------------------------------------------------------------


 

(c)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Committee may construe and interpret
this Agreement and establish, amend and revoke such rules, regulations and
procedures for the administration of this Agreement as it deems appropriate. In
this connection, the Committee may correct any defect or supply any omission, or
reconcile any inconsistency in this Agreement or in any related agreements, in
the manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective. All decisions and determinations by the Committee in the
exercise of this power shall be final and binding upon the Company and the
Grantee.

 

(e)                                  All notices hereunder shall be in writing
and, if to the Company, shall be delivered to the Board or mailed to its
principal office, addressed to the attention of the Committee and, if to the
Grantee, shall be delivered personally or mailed to the Grantee at the address
appearing in the records of the Company. Such addresses may be changed at any
time by written notice to the other party given in accordance with this
paragraph 5(e).

 

(f)                                   The failure of the Grantee or the Company
to insist upon strict compliance with any provision of this Agreement or the
Plan, or to assert any right the Grantee or the Company, respectively, may have
under this Agreement or the Plan, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement or the
Plan.

 

(g)                                  Nothing in this Agreement shall (i) confer
on the Grantee any right to continue in the service of the Company or its
Subsidiaries or otherwise confer any additional rights or benefits upon the
Grantee with respect to the Grantee’s employment with the Company or
(ii) interfere in any way with the right of the Company or its Subsidiaries and
its stockholders to terminate the Grantee’s service at any time.

 

(h)                                 If any change is made to the outstanding
Common Stock or the capital structure of the Company, the Phantom Shares shall
be adjusted in accordance with the Plan.

 

(i)                                     The Phantom Shares and the rights
relating thereto shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment, levy,
execution, or other legal or equitable process, either voluntary or involuntary;
and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish, or levy or execute on the Phantom Shares and the
rights relating thereto shall be void.

 

(j)                                    The Company may assign any of its rights
under this Agreement.  This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee’s beneficiaries, executors, administrators and the
person(s) to whom the Phantom Shares may be transferred by will or the laws of
descent or distribution.

 

(k)                                 The Plan is discretionary and may be
amended, suspended or discontinued by the Company at any time, in its
discretion. The grant of the Phantom Shares in this Agreement does

 

4

--------------------------------------------------------------------------------


 

not create any contractual right or other right to receive any Phantom Shares or
other Grants in the future. Future Grants, if any, will be at the sole
discretion of the Company. Any amendment, suspension or discontinuation of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Grantee’s employment with the Company.

 

(l)                                     The issuance and transfer of Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Shares may be
listed.  No shares of Common Stock shall be issued or transferred unless and
until any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel.

 

(m)                             The Grantee shall be required to pay to the
Company, or make arrangements satisfactory to the Company regarding payment of
any federal, state or local taxes of any kind that are required by law to be
withheld with respect to the Phantom Shares.  Except as may be otherwise
permitted by the Committee, to satisfy such obligation, the Company shall
withhold a number of Shares to be issued pursuant to this Agreement with an
aggregate Fair Market Value as of the date withholding is effected that would
satisfy the withholding amount due; provided, however, that no Shares shall be
withheld with an aggregate value exceeding the minimum amount of tax required to
be withheld by law or such higher amount that does not result in adverse
accounting treatment for the Company, as approved in advance by the Committee. 
Notwithstanding anything contained in the Plan or this Agreement to the
contrary, the Grantee’s satisfaction of any tax withholding requirements imposed
by the Committee shall be a condition precedent to the Company’s obligation as
may otherwise be provided hereunder to provide Shares to the Grantee, and the
failure of the Grantee to satisfy such requirements with respect to this Grant
shall cause this Grant to be forfeited.

 

(n)                                 The Phantom Shares shall be subject to any
applicable clawback policy implemented by the Board from time to time.

 

(o)                                 The Phantom Shares are intended to comply
with Section 409A of the Code or an exemption thereunder and shall be construed
and interpreted in a manner that is consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code and
administered in accordance with Section 28 of the Plan.  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A of the Code and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A of the Code.

 

(p)                                 This Agreement, including Exhibit A and
Appendix 1 to Exhibit A, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto; provided that, for the avoidance of
doubt, Section 7(f) of the Employment Agreement, which provides for forfeiture
of equity awards and repayment of any shares or other amounts received pursuant
to equity awards in the event that the Grantee breaches his obligations under
Section 7 of the Employment Agreement, shall apply to the Phantom Shares and any
amounts paid to the Grantee pursuant to this Agreement, and is hereby
incorporated by reference.

 

[remainder of the page left intentionally blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

 

MFA FINANCIAL, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The Grantee hereby agrees and acknowledges that the Grantee will be bound by the
terms and conditions of this Agreement and the Plan and that all determinations
by the Committee will be final and binding on all persons.

 

 

 

 

Name:

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

This Exhibit A sets forth the Performance Goals applicable to the Phantom Shares
granted pursuant to the Agreement to which this Exhibit A is attached.  Unless
otherwise specified in this Exhibit A, all defined terms shall have the meanings
set forth in the Agreement.

 

The Phantom Shares will vest based on the Company’s total shareholder return for
the TSR Performance Period.  As further described below, the Absolute TSR Shares
will vest based on the Company’s average total shareholder return for the
Performance Period, and the Relative TSR Shares will vest based on the Company’s
total shareholder return compared to the total shareholder return of the Peer
Group Companies for the Performance Period.

 

For purposes of this Exhibit A, TSR for the TSR Performance Period shall be
calculated as follows:

 

·                  “TSR” is equal to (x) the excess of the Average Final Price
over the Average Initial Price, plus Dividends Paid on a share of common stock
in respect of the TSR Performance Period, divided by (y) the Average Initial
Price.

 

·                  The “Average Initial Price” is equal to the average closing
daily price of a share of common stock during the first 20 trading days in the
TSR Performance Period.

 

·                  The “Average Final Price” is equal to the average closing
daily price of a share of common stock during the last 20 trading days in the
TSR Performance Period.

 

·                  The “Dividends Paid” shall equal the cumulative dividends
(including any stock dividends) paid per share of common stock in respect of the
TSR Performance Period.  For this purpose, dividends declared, but not yet paid,
on a share within the 45 day period preceding the Vesting Date will be counted
as Dividends Paid.

 

Absolute TSR Shares

 

For purposes of the Absolute TSR Shares, the “Average TSR” for the Performance
Period is the TSR, divided by 3, and the “Target TSR” is an 8% per annum simple
cumulative return over the TSR Performance Period.

 

The portion of the Absolute TSR Target Shares that will vest on the Vesting Date
shall be determined by comparing the Average TSR of the Company to the Target
TSR and may range from zero up to a maximum vesting of 200% of the Absolute TSR
Target Shares.

 

The number of Absolute TSR Shares that will vest on the Vesting Date shall equal
the product of (i) the Absolute TSR Target Shares and (ii) the sum of (A) one
(1) plus (B) a fraction (which fraction can be a negative number), the numerator
of which is the Company’s Average TSR less Target TSR and the denominator of
which is eight (8).  For purposes of the preceding sentence, in the event that
the Company’s Average TSR is (x) less than zero, then the Company’s Average TSR
shall be deemed to be zero, and (y) greater 16%, then the Company’s Average TSR
shall be deemed to be 16%.

 

Any Absolute TSR Shares that do not vest on the Vesting Date shall be forfeited.

 

7

--------------------------------------------------------------------------------


 

Within 30 days following the Vesting Date, vested Absolute TSR Shares and
related Dividend Payments, if any, will be settled as described in the
Agreement.

 

Set forth below are examples, which are intended to be used purely for
illustrative purposes:

 

Example 1:

 

Assume 10,000 Absolute TSR Target Shares.  If the Company’s Average TSR over the
TSR Performance Period were 2%, then the portion of the Absolute TSR Target
Shares that would become vested would be equal to two-eighths (2/8) of the
Absolute TSR Target Shares, or 2,500 Absolute TSR Shares.

 

Example 2:

 

Assume 10,000 Absolute TSR Target Shares.  If the Company’s Average TSR over the
TSR Performance Period were 12%, then the portion of the Absolute TSR Target
Shares that would become vested would be equal to 1.5 times (or twelve-eighths
(12/8) of) the Absolute TSR Target Shares, or 15,000 Absolute TSR Shares.

 

Example 3:

 

Assume 10,000 Absolute TSR Target Shares.  If the Company’s Average TSR over the
TSR Performance Period were 16%, then the portion of the Absolute TSR Target
Shares that would become vested would be equal to two times (or sixteen-eighths
(16/8) of) the Absolute TSR Target Shares, or 20,000 Absolute TSR Shares
(maximum vesting).

 

Relative TSR Shares

 

At the end of each TSR Performance Period, the Company’s TSR and the TSR of each
of the Peer Group Companies will be ranked from highest to lowest.  The
“Relative TSR Vesting Percentage” will be determined based on the Company’s TSR
as compared to the TSR of the Peer Group Companies for the TSR Performance
Period as follows:

 

Company TSR Rank

 

Relative TSR Vesting Percentage

 

80th percentile or above

 

200

%

50th percentile

 

100

%

At or below 25th percentile

 

0

%

 

If the Company’s TSR Rank is between the 25th percentile and the 50th percentile
or between the 50th percentile and the 80th percentile, the Relative TSR Vesting
Percentage will be interpolated.

 

The number of Relative TSR Shares that will vest for the TSR Performance Period
will be determined by multiplying the Relative TSR Target Shares by the Relative
TSR Vesting Percentage.

 

For the avoidance of doubt, in no event shall any Relative TSR Shares vest if
the Company’s Average TSR Rank is at or below the 25th percentile.

 

8

--------------------------------------------------------------------------------


 

Not more than 200% of the Relative TSR Target Shares may vest based on the
Company’s TSR Rank.

 

Any Relative TSR Shares that do not vest on the Vesting Date shall be forfeited.

 

Within 30 days following the Vesting Date, vested Relative TSR Shares and
related Dividend Payments, if any, will be settled as described in the
Agreement.

 

Set forth below are examples, which are intended to be used purely for
illustrative purposes:

 

Example 1:

 

Assume 10,000 Relative TSR Target Shares.  If the Company’s TSR Rank at the end
of the TSR Performance Period was 15 out of 18, the Company would be in the 17th
percentile.  Because the Company’s TSR Rank would be below the 25th percentile,
the Relative TSR Vesting Percentage would be 0, so that none of the Relative TSR
Shares would vest.  100% of the Relative TSR Target Shares would be forfeited.

 

Example 2:

 

Assume 10,000 Relative TSR Target Shares.  If the Company’s TSR Rank at the end
of the TSR Performance Period was nine out of 18, the Company would be in the
50th percentile.  The Relative TSR Vesting Percentage would be 100, so that 100%
of the Relative TSR Target Shares (10,000 Phantom Shares) would vest.

 

Example 3:

 

Assume 10,000 Relative TSR Target Shares.  If the Company’s TSR Rank at the end
of the TSR Performance Period was two out of 18, the Company would be in the
89th percentile.  The Relative TSR Vesting Percentage would be 200, so that 200%
of the Relative TSR Target Shares (20,000 Phantom Shares) would vest.

 

9

--------------------------------------------------------------------------------


 

Appendix 1 to Exhibit A

 

Relative TSR Peer Group Companies

 

[List of Peer Group Companies to be determined by Compensation Committee at time
of grant]

 

In the event of a merger, acquisition or business combination transaction of a
Peer Group Company during the TSR Performance Period in which such Peer Group
Company is the surviving entity and remains publicly traded, the surviving
entity shall remain a Peer Group Company.  Any entity involved in the
transaction during the TSR Performance Period that is not the surviving company
shall no longer be a Peer Group Company.

 

In the event of a merger, acquisition or business combination transaction of a
Peer Group Company, a “going private” transaction or other event involving a
Peer Group Company or the liquidation of a Peer Group Company (other than a
bankruptcy as described below), in each case during the TSR Performance Period
and where the Peer Group Company is not the surviving entity or is no longer
publicly traded, such Peer Group Company shall no longer be a Peer Group
Company.

 

Notwithstanding the foregoing, in the event of a bankruptcy of a Peer Group
Company during the TSR Performance Period where the Peer Group Company is not
publicly traded at the end of the Performance Period, such Peer Group Company
shall remain a Peer Group Company but shall be deemed to be ranked last among
all Peer Group Companies in the Peer Group.

 

10

--------------------------------------------------------------------------------